DETAILED ACTION
Receipt is acknowledged of applicant’s argument/remarks filed on May 13, 2022, claims 1-20 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of a new ground(s) of rejection. Applicant has amended claims 1, 4-6, 8, 11-12, 14 and 17-20.

Claim Objections

Claims 1 and 14 are objected to because the term “… one or more data fees …” (added remark) appears to be a typographical error. Under compact prosecution and in view of the entire claims limitation the above term is examined as ““… one or more data feeds …” (added remark).  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanygin (Pub. No.: US 2013/0024102 A1) in view of Kuriiwa (KR 950011773 B1 – machine translation).

Regarding claims 1 and 14, Tanygin discloses a system and method for determining a launch window comprising:
receiving, in a processor of a space launch service platform (e.g., launch processor 1100), one or more data feeds wherein the one or more data [feeds] comprise a first data feed from a satellite catalog, a second data feed from an airspace tracking system, and a third data feed from a maritime tracking system (e.g., receiving (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, (iii) space object catalog; wherein the space object catalog comprises myriad of objects, satellites and other objects. Furthermore, as a vehicle is launched from a particular location on the planet within a suitable launch windows to avoid collision with an object traveling / located at a secondary trajectory 106, the space object catalog includes other space objects traveling in the vicinity such an aircraft, drone, or other object to reduce risk of collision – limitation: airspace tracking system) (see par. 30, 26, 35, 39, 14, 17, 32, 39 Figure 1); 
receiving, in the processor (e.g., launch processor 1100), monitoring data from a launch site (e.g., processing specific reference launch site, a launch window duration, other space object(s) traveling on the secondary trajectory 106 or in the vicinity of the trajectory of the user’s space object to be launched) (see par. 35, 32, 30, Figure 1); 
combining, by the processor (e.g., launch processor 1100), the one or more data feeds and monitoring data to generate combined launch data at least in part by time-synchronizing the first data feed from the satellite catalog, the second data feed from the airspace tracking system, the third data feed from the maritime tracking system, and the monitoring data (e.g., the  launch processor 1100 determines maximum distance at each point in time and conjunction time interval of the vehicle to be launched and space object based on (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, (iii) space object catalog, (iv) specific reference launch site, (v) a launch window duration, (iv) and other space object(s) traveling on the secondary trajectory 106 or in the vicinity of the trajectory of the user’s space object (e.g., vehicle) to be launched, which include the synchronization of the space object(s) information with the launching vehicle trajectory to avoid collision with other space object(s)) (see par. 36, 38, Figures 1-2); 
However, Tanygin fails to specifically disclose at least in part a time synchronization of a third data feed from the maritime tracking system with the combine launch data.
 However, Kuriiwa teach an ocean launching apparatus and method for a space rocket configured to process a position / location of the main deck at sea where space rocket is launched (e.g., limitation: third data feeds), wherein a launch platform 1 is designed to be submerged in water halfway to reduce the effect of wave during the launching of the rocket and optimize launch area at sea and reduce risk in the event of an accident (see par. 1, 5-6, 10, 23).
As Tanygin discloses a mechanism / process for calculating a vehicle launch trajectory from a reference launch site and determining maximum distance at each point in time and conjunction time interval of the vehicle to be launched and space object(s) traveling on the secondary trajectory  or in the vicinity of the trajectory of the vehicle  and given the teaching of Kuriiwa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Tanygin’s invention to incorporate, within the system and method for determining a launch window, a mechanism / process for determining a position / location of a space rocket to be launched from a main deck at sea with a halfway submergible launch platform to reduce the effect of wave during the launching of the rocket and optimize launch area at sea and reduce risk in the event of an accident.
The modification would enhance a system and method for determining a launch window based on (i) vehicle launch trajectory from a reference launch site (e.g., at sea), (ii) a position / location of the vehicle (e.g., space rocket) to be launched from a main deck at sea with a halfway submergible launch platform, (iii) maximum distance at each point in time and conjunction time interval of the launching vehicle and space object(s) traveling on the secondary trajectory  or in the vicinity of the trajectory of the vehicle to optimize launch area and reduce risk in the event of an accident.
  


determining, by the processor, whether a condition-based launch criteria is met based at least in part on the combined launch data (e.g., calculate a conjunction time intervals and  determine close approaches between spacecraft and other objects in space during the launch and early post-deployment phase of their lifetime when launch occur anywhere within a given launch area, by defining a launch window; i.e. a time frame during which the launch must begin, and identifying corresponding blackout times during that launch window in a small number of runs) (see par. 23-24, 36), wherein the condition-based launch criteria comprises a first safe flight condition for a space domain (e.g., myriad of objects, satellites and other objects data with respect to launch window and conjunction time interval – see par. 14, 31-32), a second safe flight condition for an air domain (e.g., other space objects traveling on the vicinity of the trajectory of the vehicle to be launched – e.g.,  an aircraft, drone, or other object - with respect to launch window and conjunction time interval – see par. 14, 31-32, 35  ), and a third flight condition for a maritime domain (e.g., a position / location of a space rocket to be launched from a main deck at sea with a halfway submergible launch platform with respect to launch window and conjunction time interval – see Kuriiwa’s par. 1, 5-6, 10, 23 – Tanygin as being modified by Kuriiwa); and 
indicating, by the processor, a launch opportunity in response to the condition- based launch criteria being met (Figures 1 and 9 depict launch window duration for a spacecraft) (see par. 18-19, 23).

Regarding claims 2 and 15, Tanygin’s invention fails to specifically disclose a method for determining a launch window comprising generating a display of at least a portion of the combined data in a graphical user interface  
However, Tanygin teaches a user’s laptop / terminal in communication with the launch processor for receiving input from the user to determines maximum distance at each point in time and conjunction time interval for a spacecraft launch based on (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, (iii) space object catalog, (iv) specific reference launch site, (v) large body of water within the launch site and other vehicle launch related data (see par. 36, 38 ) (see par. 29, 36, 38).  
Given this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to assume / conclude that the user’s laptop / terminal can be configured / implemented to display (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, (iii) space object catalog, (iv) specific reference launch site, (v) large body of water within the launch site and other vehicle launch related data for real time view and analysis by the user during or before spacecraft launching.   
 
Regarding claims 3 and 16, Tanygin teaches a system and method for determining a launch window wherein indicating the launch opportunity comprises indicating a go recommendation (Figures 1 and 9 depict launch window duration for a spacecraft, i.e. a time frame during which the launch must begin) (see par. 18-19, 23-24, 36 and Figures 1 and 9).

Regarding claims 5 and 18, Tanygin teaches a system and method for determining a launch window wherein the monitoring data is received from a launch site and a launch vehicle (e.g., at the launch site, the launch processor processes specific reference launch site, longitude of area information, launch vehicle position, and other related vehicle launching data) (see par. 37, 42, 35, 48).

 Regarding claims 6 and 19, Tanygin teaches a system and method for determining a launch window wherein the monitoring data is frequency data, global positioning system data, telemetry data, optics data, surveillance data, and technician data (e.g., processing specific reference launch site, enter data for a launch area and select a method for modifying the reference trajectory, acceptable range between the reference vehicle and other objects in space, determining blackout intervals for each launch site, tracking space objects, and other related vehicle launch data) (see par. 37, 42, 27, 30, 17).

Regarding claim 7, Tanygin teaches a system and method for determining a launch window wherein the launch opportunity is indicated as a human readable or a machine-readable indication (e.g., Figures 1 and 9 depict launch window duration for a spacecraft, which is considered as visual message / human readable indication) (see par. 18-19, 23).

Regarding claims 8-10, Tanygin teaches a system and method for determining a launch window wherein indicating the launch opportunity in response to the condition-based launch criteria being met comprises indicating a non-linear launch opportunity from the launch site for a launch vehicle (e.g., calculate conjunction time intervals 1104. This interval is mapped to the start and stop times in the launch window between which the launch vehicle must have launched for the conjunction to occur) (see par. 36, 15, 18, Figures 1 and 9).
However, Tanygin’s invention fails to specifically disclose wherein the non-linear launch opportunity defines a series of two or more non-periodic and discontinuous clear launch windows within a time span from a starting time until a computed set of orbital mechanics for the launch vehicle are no longer valid (e.g., claim 8 last limitation); wherein each of the two or more non-periodic and discontinuous clear launch windows indicate times during which condition-based launch criteria are estimated to be met for the launch site and the launch vehicle (e.g., claim 9 limitation) and wherein each of the two or more non-periodic and discontinuous clear launch windows have a length and each of the lengths are different (e.g., claim 10 limitation).
However, Tanygin teaches a system and method for calculate conjunction time intervals; wherein this interval is mapped to the start and stop times in the launch window between which the launch vehicle must have launched for the conjunction to occur. This computation is repeated for a different mission elapsed time (MET) resulting in a different pair of start and stop times in the launch window; wherein, the launch processor calculates a blackout period(s) during which, based upon the risk inputs from the user relating to range distances and related risks, a space vehicle should not be launched (see par. 35, 34, 25-26; Figures 1-2, 8-11).
 Under this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to conclude that multiple launch windows are generated based on different mission elapsed time (MET) which cover non-period and discontinues launch period having different length to avoid or minimize close approaches between a launch vehicle and orbit space object. 
 
Claims 4, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanygin (Pub. No.: US 2013/0024102 A1) in view of Kuriiwa (KR 950011773 B1 – machine translation) as applied to claims above, and further in view of Ren et al. (Pub. No.: US 20140039733 A1).
Regarding claim 4, 17 and 20, Tanygin, as modified by Kuriiwa, teach a system and method for determining a launch window of a vehicle comprising a  launch processor configures to determine maximum distance at each point in time and conjunction time interval of the vehicle to be launched and space object based on (i) range threshold for distance between an object and a vehicle launch trajectory (e.g., limitation: fifth data feed from a range monitoring system), (ii) a position / location of the vehicle (e.g., space rocket) to be launched from a main deck at sea with a halfway submergible launch platform to reduce the effect of wave during the launching of the rocket (e.g., the third data feed from the maritime tracking system) (e.g., Tanygin’s invention as modified by Kuriiwa – see above cited section), (iii) satellite database / space object catalog (e.g., limitation: the first data feed from the satellite catalog), (iv) specific reference launch site, (v) a launch window duration, (iv) and other space object(s) traveling on the secondary trajectory 106 or in the vicinity of the trajectory of the user’s space object (e.g., vehicle) to be launched (e.g., limitation: the second data feed from the airspace tracking system), which include the synchronization of the space object(s) information with the launching vehicle trajectory to avoid collision. Furthermore, Tanygin discloses a user’s laptop / terminal in communication n with the launch processor for processing and displaying the above information and other data related to the launch of a vehicle for view and analysis by persons involved in the flight operation during or before spacecraft launching (claim 20 limitations: displays first, second, third and fifth data feeds) (see Tanygin’s par. 29, 36, 38, Figures 1-2).

However, Tanygin’s invention, as modified by Kuriiwa, fails to specifically disclose the one or more data feeds further comprise a data feed from a fourth data feed from a weather monitoring system, generate combined time synchronizing of the fourth data feed with the others above data feeds and display the combine data feeds. 
However, Ren et al. teach the implementation of weather data in a launching of space vehicle with different predicted times; wherein the weather data is displayed to various persons involved in the flight operation for analysis and determination – see par. 47, 64.
Given the teaching of Ren et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Tanygin’s invention to incorporate, within the system and method for determining a launch window for a vehicle, weather data in a launching of space vehicle with different predicted times; wherein the weather data is displayed to various persons involved in the flight operation for analysis and determination.   
The modification would enhance a system and method for determining and displaying a launch window for a vehicle including all related data of the launching process based on (i) vehicle launch trajectory from a reference launch site (e.g., at sea), (ii) a position / location of the vehicle (e.g., space rocket) to be launched, (iii) maximum distance at each point in time and conjunction time interval of the launching vehicle and space object(s) traveling on the secondary trajectory  or in the vicinity of the trajectory of the vehicle, (iv) weather data related to the launch of the vehicle with different predicted times to optimize launch area and reduce risk in the event of an accident.

Regarding claims 11-13, the apparatus claims are rejected for similar reasons presented within rejected claims 14, 1, and 8-10. The structure(s) and functional limitations of claims 11-13 are equivalent to the apparatus and process claims 14, 1, and 8-10. 
Response to Argument

Applicant’s arguments filed on May 13, 2022, with respect to the rejections of claims as cited on the Office Action mailed on February 15, 2022, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claims,     applicant is kindly invited to consider the above Office Action to view the new ground of rejection.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664